Case 17-29117        Doc 59     Filed 03/04/19     Entered 03/04/19 15:03:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 29117
         Chelsea Brewer

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/28/2017.

         2) The plan was confirmed on 04/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/04/2019.

         5) The case was Converted on 02/14/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29117             Doc 59         Filed 03/04/19    Entered 03/04/19 15:03:08                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $9,132.28
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $9,132.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,470.50
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $423.36
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,893.86

 Attorney fees paid and disclosed by debtor:                         $400.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Becket & Lee                            Unsecured      1,237.00       1,236.74         1,236.74           0.00        0.00
 BMW Financial Services                  Secured       27,000.00     24,609.51        24,609.51       3,926.94    1,311.48
 City of Chicago Department of Revenue   Unsecured      1,200.00       5,805.80         5,805.80           0.00        0.00
 Creditbox                               Unsecured         404.00           NA               NA            0.00        0.00
 CREDITORS DISCOUNT & A                  Unsecured         470.00           NA               NA            0.00        0.00
 Fifth Third Bank                        Unsecured         474.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured      1,084.00       1,063.28         1,063.28           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        542.98           542.98           0.00        0.00
 Midland Funding LLC                     Unsecured      1,487.00         931.15           931.15           0.00        0.00
 National Credit Mgmt                    Unsecured         816.00           NA               NA            0.00        0.00
 Pioneer Finance LLC                     Unsecured      1,355.00       1,369.04         1,369.04           0.00        0.00
 Portfolio Recovery Associates           Unsecured           0.00      1,816.89         1,816.89           0.00        0.00
 Portfolio Recovery Associates           Unsecured           0.00        635.31           635.31           0.00        0.00
 Quantum3 Group                          Unsecured      3,950.00       3,949.71         3,949.71           0.00        0.00
 Southern New Hampshire University       Unsecured           0.00        593.45           593.45           0.00        0.00
 US Dept of Education                    Unsecured     15,167.00     12,673.29        12,673.29            0.00        0.00
 US Dept of Education                    Unsecured           0.00      1,883.36         1,883.36           0.00        0.00
 US Dept of Education                    Unsecured           0.00        770.16           770.16           0.00        0.00
 Wells Fargo Bank                        Unsecured     31,134.00     17,544.74        17,544.74            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29117        Doc 59      Filed 03/04/19     Entered 03/04/19 15:03:08             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $24,609.51          $3,926.94           $1,311.48
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $24,609.51          $3,926.94           $1,311.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,815.90               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,893.86
         Disbursements to Creditors                             $5,238.42

 TOTAL DISBURSEMENTS :                                                                       $9,132.28


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
